                 Case 18-50199-MFW               Doc 30     Filed 07/02/19       Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
RCS CAPITAL CORPORATION, et al.,
                                                          Case No. 16-10223 (MFW)
                                     Debtors.1            (Jointly Administered)

RCS Creditor Trust,
                                             Plaintiff,
vs.

William Francis Galvin, in his official capacity          Adv. No. 18-50199
as Secretary of State of the Commonwealth of
Mass., Enforcement Section of the Mass.
Securities Division of the Office of the Secretary
of the Commonwealth of Mass.; and the
Commonwealth of Mass.,
                                       Defendant.


      STIPULATION OF VOLUNTARY DISMISSAL OF ADVERSARY PROCEEDING

         IT IS HEREBY stipulated and agreed pursuant to Rule 41(a)(1) of the Federal Rules of

 Civil Procedure, which is incorporated by reference into Rule 7041 of the Federal Rules of

 Bankruptcy Procedure, by the above-captioned plaintiff and above-captioned defendant, by and

 through their respective counsel, that the above captioned adversary proceeding be dismissed.

 This matter has been settled and this dismissal is with prejudice. An answer has been filed.




 1
     The “RCS Debtors” in these chapter 11 cases, along with the last four digits of their respective federal tax
 identification numbers, are: RCS Capital Corporation (4716); American National Stock Transfer, LLC (3206);
 Braves Acquisition, LLC (6437); DirectVest, LLC (9461); J.P. Turner & Company Capital Management, LLC
 (7535); RCS Advisory Services, LLC (4319); RCS Capital Holdings, LLC (9238); Realty Capital Securities, LLC
 (0821); SBSI Insurance Agency of Texas Inc. (9203); SK Research LLC (4613); Trupoly, LLC (5836); and We R
 Crowdfunding, LLC (9785). The RCS Debtors' corporate headquarters and mailing address is located at 245 Parle
 Avenue, 39th Floor, New York, NY 10167.
              Case 18-50199-MFW       Doc 30   Filed 07/02/19     Page 2 of 2



Dated: July 2, 2019                        Dated: July 2, 2019

ASHBY & GEDDES, P.A.                       CHIPMAN BROWN CICERO & COLE,
                                           LLP

/s/ Benjamin W. Keenan                     /s/ Mark D. Olivere
Benjamin W. Keenan, DE SBN 4724            Mark D. Olivere
David F. Cook, DE SBN 6352                 1313 North Market Street, Suite 5400
500 Delaware Avenue, 8th Floor             Wilmington, DE 19801
Wilmington, Delaware 19801                 Telephone: 302-295-0191
Telephone: (302) 654-1888                  Email: olivere@chipmanbrown.com
Email: bkeenan@ashby-geddes.com
                                           Counsel for Defendant, William Francis
-and-                                      Galvin, in his official capacity as Secretary
                                           of State of the Commonwealth of Mass.,
ASK LLP                                    Enforcement Section of the Mass.
Joseph L. Steinfeld, Jr., MN SBN 0266292   Securities Division of the Office of the
Gary Underdahl, MN SBN 0301693             Secretary of the Commonwealth of Mass.;
2600 Eagan Woods Drive, Suite 400          and the Commonwealth of Mass.
Saint Paul, MN 55121
Telephone: (651) 406-9665
Email: gunderdahl@askllp.com

-and-

Edward E. Neiger
151 West 46th Street, 4th Floor
New York, NY 10036
Telephone: (212) 267-7342
Email: eneiger@askllp.com

Counsel for Alan M. Jacobs, as Creditor
Trust Administrator of The RCS Creditor
Trust
